Citation Nr: 0615414	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-32 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to and increased rating for scar, left forearm, 
lateral currently evaluated at zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2003 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  On March 17, 2006, the Board sent the veteran a letter 
scheduling a hearing for May 23, 2006, in Washington, D.C.

2.  The veteran died on August [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2003, the veteran filed an appeal to the Board (VA 
Form 9) with the RO, specifically requesting a Board hearing 
be scheduled in Washington, DC.  In February 2004, the RO 
scheduled a hearing for April 2004 in San Juan, Puerto.  In 
March 2004, the veteran canceled the April 2004 hearing for 
medical reasons and told the RO that his representative had 
requested the Board hearing be held in Washington, DC.  In 
May 2004, the RO informed the veteran that his appeal had 
been certified and was being transferred to the Board.  

In March 2006, the veteran's representative filed an 
appellate brief with the Board in which it emphasized that 
the veteran had requested a hearing before the Board in 
Washington, DC.  In March 2006, the Board sent the veteran a 
letter scheduling a hearing for May 2006, in Washington, D.C.

Unfortunately, the veteran died during the pendency of his 
appeal to the Board.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2004).


ORDER

The appeal is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


